Citation Nr: 0111533	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  96-40 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether the appellant filed a timely Substantive Appeal with 
regard to a December 1993 VA rating decision concerning an 
increased disability rating for bronchial asthma.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant served on active duty from February 1974 to 
February 1975.  

In a January 1976 rating decision of the Department of 
Veterans Affairs (VA), the appellant was granted service 
connection for bronchial asthma.  A 10 percent disability 
rating was assigned.  In a December 1993 rating decision, the 
assigned disability rating was increased from 10 percent to 
30 percent.  In a January 1997 RO rating decision, the 
assigned disability rating for the appellant's service-
connected bronchial asthma was increased to 60 percent.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   rating decisions of the VA Regional 
Office in Portland, Oregon (the RO).  The RO determined that 
the appellant did not file a timely substantive appeal with 
respect to a December 1993 rating decision which increased 
the assigned disability rating from 10 percent to 30 percent.  
The matter of the timeliness of the substantive appeal was 
itself appealed.  See 38 C.F.R. § 19.34 (2000).  

By rating decision in November 1999, the RO found that clear 
and unmistakable error was not present in the December 1993 
rating decision, relative to the assignment of a 30 percent 
disability rating for bronchial asthma.  The record reflects 
that in December 1999, the appellant filed a Notice of 
Disagreement challenging the rating decision.  A Statement of 
the Case was issued in February 2000.  The record does not 
reflect that the appellant filed a Substantive Appeal as to 
that issue.  

As will be in greater detail discussed below, pursuant to 38 
U.S.C.A. § 7105(a), a request for appellate review by the 
Board of a decision by the RO is initiated by a Notice of 
Disagreement and completed by a Substantive Appeal after a 
Statement of the Case has been furnished.  See also 38 C.F.R. 
§ 20.200.  When an appellant fails to file a timely appeal, 
and does not request a extension of time in writing before 
the expiration of time for the filing of the substantive 
appeal, he or she is statutorily barred from appealing the 
decision of the agency of original jurisdiction.  See Roy v. 
Brown, 5 Vet. App. 554, 556 (1993).   Because the appellant 
has not filed a Substantive Appeal as to the issue of clear 
and unmistakable error in the December 1993 rating decision, 
the issue is not before the Board for appellate review.      


FINDINGS OF FACT

1. Following the appellant's submission of a timely Notice of 
Disagreement challenging a December 1993 rating decision, 
the RO did not mail to the appellant's last known address 
a Statement of the Case addressing the reasons and bases 
for a December 1993 rating decision.

2. The appellant did not receive a Statement of the Case 
until after the expiration of the 60 day period for the 
submission of a Substantive Appeal.  

3. In February 1996, the appellant filed a Substantive 
Appeal, addressing the December 1993 rating decision.

4. Application of the schedular criteria in effect prior to 
October 7, 1996 are more favorable to the appellant's 
claim for an increased rating for bronchial asthma.

5. The appellant's bronchial asthma disorder is characterized 
by frequent attacks, marked dyspnea on exertion between 
attacks with only temporary relief by medication.


CONCLUSIONS OF LAW

1. The appellant's Substantive Appeal challenging the 
December 1993 rating decision was timely filed.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.202 
(2000). 

2. The criteria for a disability rating of 60 percent for 
bronchial asthma have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996); 
VAOPGCPREC 3-2000.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In essence, the appellant is seeking an earlier effective 
date for the assignment of a 60 percent rating for his 
service-connected bronchial asthma.  The currently assigned 
60 percent rating has been made effective from February 21, 
1996.
A 30 percent rating was effective from March 2, 1993. 

As discussed in the Introduction, the issue currently 
certified on appeal is the timeliness of filing of the 
appellant's substantive appeal as to the December 1993 denial 
of a disability rating in excess of 30 percent.  The 
appellant argues that he was not informed or misinformed as 
to the requirement to file a Substantive Appeal, within the 
specified period, to complete his appeal of the December 1993 
rating decision.  As to the merits of the rating decision 
itself, the record reflects that the appellant has 
consistently maintained that his service-connected bronchial 
asthma was more severe than the then-assigned 30 percent 
disability rating contemplated.  

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  

For reasons which will become evident, the Board will first 
address the matter of the timeliness of filing of the 
substantive appeal and then move on to discuss the increased 
rating issue.

Timeliness of substantive appeal

Pertinent law and regulations

Procedural requirements - substantive appeals

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by a 
Notice of Disagreement and completed by a Substantive Appeal 
after a Statement of the Case has been furnished. See 38 
C.F.R. § 20.200.

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  If the Statement of 
the Case addressed several issues, the Substantive Appeal 
must either indicate that that the appeal is being perfected 
as to all of those issues or must specifically identify the 
issues appealed.  The Substantive Appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  Proper completion and filing 
of a Substantive Appeal are the last actions an appellant 
needs to take to perfect an appeal. 38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.202.  The Board of Veterans' Appeals may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination appealed.  38 U.S.C.A. § 7105(d)(5).

A Substantive Appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
Statement of the Case to the appellant, or within the 
remainder of the one year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter date of notice of 
the determination of the agency of original jurisdiction.  38 
U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302.  Notice for VA purposes is a 
written notice sent to the claimant's latest address of 
record. 38 C.F.R. § 3.1(q).

Filing additional evidence after receiving notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination. 
38 C.F.R. § 20.304.

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was. 38 
C.F.R. § 3.109(b).

It has been held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request a extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  See 38 U.S.C.A. 
§ 7014(a).  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. In 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
evidence must preponderate against the claim. Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Additional law, VA regulations and court decisions will be 
cited where appropriate in the analysis below.

Factual background

The record reflects that by statement received in March 1993, 
the appellant sought an increased disability rating for his 
service-connected bronchial asthma, then evaluated as 10 
percent disabling.  The appellant also sought VA non-service-
connected pension benefits.  By rating decision dated in 
December 1993, a 30 percent disability evaluation was granted 
for bronchial asthma effective March 2, 1993.  A 10 percent 
disability evaluation was also assigned for hypertension, 
which had previously been evaluated as zero percent 
disabling.  A total disability rating based upon individual 
unemployability was denied.  The appellant was apprised of 
the rating decision by letter dated later that month.  

By statement received in January 1994, the appellant filed a 
Notice of Disagreement only as to the matter of assigned 
disability rating for bronchial asthma.  Although a Statement 
of the Case was prepared in June 1994, there is no evidence 
that it was  mailed to the appellant.  

The appellant underwent a VA physical examination in August 
1994 to ascertain the severity of his respiratory disorder.  
The RO apparently then construed information obtained during 
the course of the examination as indicative of the 
appellant's intention to again seek an increased rating.  By 
decision dated in August 1995, an increased rating was 
denied.  The appellant was advised of the rating decision by 
letter dated on August 21, 1995  That letter was forwarded to 
an address that the appellant had supplied during the course 
of the August 1994 VA examination.

Shortly before the August 21, 1995 rating decision, the RO 
recognized that the Statement of the Case (SOC) prepared in 
June 1994 had not been mailed to the appellant.  The record 
reflects that the RO then prepared a duplicate copy of the 
June 1994 SOC and forwarded it to the appellant as a 
Supplemental Statement of the Case contemporaneously with the 
rating decision on August 21, 1995.  However, the letter 
forwarding the Supplemental Statement of the Case reflects 
that it was sent to the address the appellant had designated 
prior to August 1994.  In other words, the record suggests 
that the August 21, 1995 Supplemental Statement of the Case 
may have been mailed to an address no longer then in use by 
the appellant.  

In February 1996, the appellant filed a VA Form 9, 
(Substantive Appeal), enclosing other documents and 
statements reflecting the severity of his respiratory 
disorder.  By decision dated subsequently that month, the RO 
found that the appellant's Substantive Appeal was not timely 
filed.  

By rating decision dated in January 1997, a 60 percent 
disability evaluation was assigned for bronchial asthma.  The 
effective date of the 60 percent rating was established as 
February 21, 1996, which was characterized by the RO as "the 
date of receipt of the reopened claim".  

Analysis

The Board first notes that as an administrative agency, VA is 
required to follow the regulations it promulgates. Buzinski 
v. Brown, 6 Vet. App. 360, 365 (1994); citing United States 
ex rel. Accardi v. Shaughnessy, 347 U.S. 260, 269 (1954); 
Vitarelli v. Seaton, 359 U.S. 535, 539 (1959).

At all times pertinent to this matter, regulation mandated 
that a Statement of the Case was to be forwarded to the 
appellant at the latest address of record and a separate copy 
provided to the representative.  38 C.F.R. § 19.30(a).  See 
also 38 C.F.R. § 3.1(q) ["notice" is defined as "written 
notice sent to a claimant . . . at his or her last address of 
record"].  

The record reflects that a Statement of the Case was 
evidently generated in June 1994 but was never sent to the 
appellant at any address.  The evidence further reflects that 
an essentially duplicate document entitled "Supplemental 
Statement of the Case" was prepared and sent to the 
appellant in August 1995 at an address other than the 
location the appellant then had specified as his latest 
address of record.  

The Board has carefully scrutinized an August 21, 1995 letter 
to the appellant, informing him of the contemporaneous rating 
decision that had ensued as a result of a VA medical 
examination the previous year.  The letter does not list the 
contemporaneously issued [Supplemental] Statement of the Case 
as an enclosure.

The law generally provides that there a presumption of 
regularity attaches to the administrative processing of 
routine matters.  See Mindenhall v. Brown, 7 Vet. App. 271 
(1994); Ashley v. Derwinski, 2 Vet. App. 307 (1992), However, 
if the claimant clearly establishes an "irregular" mailing of 
the decision, the presumption of administrative  regularity 
is rebutted.  See Leonard v. Brown, 10 Vet. App. 315 (1997).  

In this case, forwarding letters regarding both the Statement 
of the Case and the Supplemental Statement of the Case are 
addressed to the appellant at a former address.    

Although it appears that the appellant eventually received a 
SOC as to the issue of entitlement to an increased disability 
rating for bronchial asthma, and responded thereto with a 
substantive appeal in February 1996, the date the appellant 
received the SOC is unclear.  It may be that the SOC was 
forwarded to the appellant at his correct address.  However, 
under the circumstances, the Board believes that the 
presumption of administrative regularity is rebutted by the 
irregular mailing of the SOC.

The Board has taken note of an internal VA memorandum dated 
in July 1995.  It reads in part as follows:  "The SOC was 
apparently never mailed to vet (still in file) so vet's 
appeal period is still open for 60 days after that and the 
SSOC are mailed to him."  The memorandum further noted "SOC 
mailed 8-21-95."  Although under ordinary circumstances this 
would close the appeal period on October 20, 1995, because of 
the irregularity in mailing the Board will accept the 
February 1996 filing of the appellant's substantive appeal as 
timely.

In short, for the reasons and bases discussed above, the 
Board concludes that the appellant's February 1996 
Substantive Appeal was timely filed, and the claim has 
remained in appellate status since the filing of the 
appellant's January 1994 Notice of Disagreement with the 
December 1993 rating decision.  

Increased disability rating

Factual background

As noted, the appellant sought an increased disability rating 
by statement received in March 1993.  

During the course of development of his claim, the results of 
a March 1993 VA pulmonary function test were obtained.  The 
appellant reported that he had a productive cough and a 
constant wheeze.  FEV-1 was to 98 percent of that predicted 
following bronchodilator use.  The examiner observed that the 
appellant had moderate airway obstruction and an excellent 
response to bronchodilators.  He was diagnosed to have 
"moderate obstructive airways disease."  

Evidence was received from two non-VA hospitals, reflecting 
treatment for bronchial asthma, as well as other disorders.  
As to the disorder in question, in April 1993, the appellant 
underwent emergency treatment after complaining of difficulty 
breathing.  He then reported that his asthma fared up from 
"time to time," and he was steroid dependent. In a May 1993 
report of emergency treatment, it was indicated that the 
appellant was dependent upon medication.  However, the 
examining physician reported a clinical impression of asthma 
that was "reasonably well-controlled." In June 1993, the 
appellant was again treated for acute exacerbations of 
reactive airways disease.  

The appellant underwent a VA physical examination in August 
1993.  The appellant reported that his asthma was then 
worsening for about one year.  The appellant was noted to 
have had difficulty providing a medical history, due to 
shortness of breath.  He stated that the symptom was present 
daily.  Upon clinical examination, his lungs were noted to 
have a few inspiratory wheezes that would clear after a 
cough.  Expiratory wheezes were noted.  In part, the 
appellant was diagnosed to have had an acute exacerbation of 
asthma.  

Of record is a July 1994 decision by the Social Security 
Administration, finding that the appellant had been 
"disabled" within the meaning of the Social Security Act 
since July 1992.  It was noted that the appellant's 
disabilities included an amputated right arm and mental 
impairments of affective and anxiety-related disorders.  The 
Social Security Administration found, however, that the 
appellant's primary disorder was asthma.  Besides an October 
1993 report by the Social Security Administration's reviewing 
physician, M.F.O., Ph.D., the evidence underlying the Social 
Security Administration's decision is largely comprised of VA 
medical reports and other evidence previously of record.

The appellant underwent a VA physical examination in August 
1994.  The appellant reported that he was having four to five 
asthma attacks per day.  He stated that his breathing was 
acceptable, but that he could suddenly become short of breath 
if he were exposed to irritants.  Upon clinical examination, 
he was noted to have inspiratory wheezes at the right base, 
but his lungs were otherwise clear on auscultation.  Upon 
pulmonary function testing, his FEV-FVC was 74 percent of 
that predicted.  The appellant was diagnosed to have a mild 
obstructive defect.  A questionable severe restrictive defect 
was diagnosed.  The appellant was also noted to have had a 
good response to bronchodilator therapy.

In February 1996, the appellant reported that he was then 
experiencing five to six asthma attacks within a 24 hour 
period, and that these occurred upon the slightest amount of 
exertion.  Statements from the appellant's spouse, daughter, 
former co-worker and two friends are to the combined effect 
that the appellant was having numerous daily asthma attacks 
and that he was never without his inhaler or a "breathing 
machine."  The makers also related that the appellant's 
functional capacity to perform activities of daily living was 
impaired.  

Upon pulmonary function testing in November 1996, the 
following results were obtained:

Indicator			Percentage of predicted value
FEV-1:					55
FEV-1/FVC:					70

In a December 1996 VA medical examination report, it was 
noted that the appellant continued to note a worsening of 
asthma over the last five years.  the appellant reported that 
he last worked in October 1992.  He reported that he was then 
having from three to four asthma attacks per day, including 
wheezing, "tight lungs," and "sweats."  The examiner 
observed that the appellant's symptoms were typical because 
shortness of breath worsened at night.

As discussed above, in a January 1997 RO rating decision, a 
60 percent disability rating was assigned from February 21, 
1996.

Relevant law and regulations

Rating of disabilities - in general  

The resolution of the appellant's rating claim is to be 
resolved through the application of a schedule of ratings, 
which is predicated upon the average impairment of earning 
capacity. Separate diagnostic codes identify various 
disabilities. 38 U.S.C.A. 1155; 38 C.F.R. 3.321(a) and Part 
4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. 4.7.

Rating bronchial asthma

The schedular criteria for evaluating respiratory disorders 
were changed, effective on October 7, 1996.  

(i)  The former criteria

The pre-October 1996 criteria under Diagnostic Code 6602 were 
as follows:

Pronounced; asthmatic attacks very frequently 
with severe dyspnea on slight exertion 
between attacks and with marked loss of 
weight or other evidence of severe impairment 
of health - 100 percent

Severe; frequent attacks of asthma (one or 
more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary 
relief by medication; more than light manual 
labor is precluded - 60 percent

Moderate; asthmatic attacks rather frequent 
(separated by only 10- 14 day intervals) with 
moderate dyspnea on exertion between attacks 
- 30 percent

Mild; paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and 
dyspnea) occurring several times a year with 
no clinical findings between attacks - 10 
percent

The words "slight," "moderate" and "severe" as used in 
the various Diagnostic Codes are not defined in the VA 
Schedule for Rating Disabilities. Rather than
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." See 38 C.F.R. 4.6.

(ii)  The current criteria

Under the current criteria, effective October 7, 1996, the 
following provisions are in effect:

FEV-1 levels of less than 40 percent of 
predicted, FEV-1/FVC levels of less than 40 
percent, more than one attack per week with 
episodes of respiratory failure, or symptoms 
requiring daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immunosuppressive medications - 100 percent. 

FEV-1 levels of 40- to 55 percent, FEV-1/FVC 
levels of 40 to 55 percent, at least monthly 
visits to a physician for required care of 
exacerbations or intermittent (at least three 
per year) courses of systemic (oral or 
parenteral) corticosteroids - 60 percent. 

FEV-1 levels of 56 to 70 percent, FEV-1/FVC 
levels of 56 to 70 percent, daily inhalation 
or oral bronchodilator therapy or inhalation 
anti- inflammatory medication -30 percent. 

FEV-1 levels of 71 to 80 percent of 
predicted, FEV-1/FVC levels of 71 to 80 
percent, or intermittent inhalation or oral 
bronchodilator therapy -10 percent. 

38 C.F.R. § 4.97, DC 6602 (1998).

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary of VA to do otherwise and the 
Secretary did so.  See, in general, Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

VA's General Counsel has interpreted Karnas to mean that 
where a law or regulation changes during the pendency of a 
claim for increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran. 
In so doing, it may be necessary for the Board to apply both 
the old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991), can be no earlier than the effective date of that 
change.  In part, the General Counsel held that the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 
VAOPGCPREC 3-2000 (2000). The General Counsel's opinion is 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 1991); 
38 C.F.R. § 14.507 (2000).

Analysis

Initial matters

Although this case was certified to the Board for review of 
the sole question of the timeliness of the appellant's 
Substantive Appeal, 38 C.F.R. § 19.35 (2000) specifically 
provides that certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue. See 38  U.S.C.A. § 7104; 38 C.F.R. 
§ 20.203.  The Board accordingly will address the matter of 
an increased rating for bronchial asthma, which was raised by 
the appellant in June 1993, addressed by the RO in December 
1999 [the RO increased the assigned rating from 10 percent to 
30 percent at that time] and as discussed in detail above, 
appealed by the appellant.  

The Board has considered whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  For the reasons that the medical evidence has been 
fully developed, and that the appellant has been accorded 
ample opportunity to fully present his claim, the Board finds 
that no prejudice inures to the appellant by reason of the 
Board's consideration of the appellant's challenge to the 
December 1993 rating decision.  

The record reflects that: (1) the appellant filed a timely 
Notice of Disagreement challenging the December 1993 rating 
decision; (2) the RO issued a Statement of the Case as to 
this issue; (3) the appellant filed a Substantive Appeal and 
enclosed further evidence for review; (4) the RO reviewed and 
evaluated those statements prior to the February 1997 rating 
decision; and (5) the appellant argued the factual merits of 
his entitlement to an increased rating at the time of the 
December 1993 rating decision.  

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA") was made law, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
VCAA, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, __ (2000) 
(to be codified at 38 U.S.C.A. § 5103A). 

However, as alluded to above, the Board is of the opinion 
that the evidence of record has been fully developed.  The 
appellant has been afforded several VA medical examinations, 
including clinical testing.  He has also submitted numerous 
private medical reports and lay statements.  From this 
evidence, the Board can glean the existence of no further 
information that would tend to substantiate the appellant's 
claim.  

Discussion

With regard to the application of the schedular criteria, the 
Board's first task is to determine whether the former or the 
current version of 38 C.F.R. § 4.97 is more favorable to the 
appellant. See Karnas, supra; see also VAOPGCPREC 3-2000 . 
Having undertaken this review, the Board finds that the 
previously applicable schedular provisions, in effect prior 
to October 1996, are more favorable to the appellant.  Under 
the currently applicable schedular provisions, certain 
specific, objective, readily ascertainable findings are 
required, which do not assist the appellant before 1996.  

Having found that the pre-October 1996 criteria are more 
favorable to the appellant's claim, the Board first observes 
that shortly before the submission of his claim in March 
1993, the appellant reported a worsening of his asthmatic 
symptoms.  Although the disorder was noted to be "reasonably 
well-controlled" in May 1993, the appellant was noted to 
have reported for emergency room treatment on numerous 
occasions.  Significantly, the evidence of record from that 
time frame does not suggest the appellant to have been 
malingering or exaggerating his symptoms.  

In August 1994, the appellant reported to a VA examiner that 
he was then having four to five asthma attacks per day.  By 
February 1996, the appellant was experiencing from five to 
six attacks within a 24 hour period.  Statements from the 
appellant, his spouse, daughter, friends and a former co-
worker all suggest that the appellant's symptoms were 
frequent and that the appellant had only temporary relief 
with medication.  The Board also observes that throughout the 
recent course of his disorder, the appellant has sought to 
lessen his reliance upon medication, without marked success.   
The Board observes that these findings appear, in large part, 
to be squarely within the criteria warranting the assignment 
of a 60 percent disability rating under the former provisions 
of 38 C.F.R. § 4.97, Diagnostic Code 6602 (1996).     

The Board is aware that there is certain evidence which is 
against the appellant's claim. In particular, diagnostic 
testing of the respiratory disorder does not consistently 
demonstrate clinical findings for a 60 percent disability 
rating.  While not determinative of the issue under 
consideration through the Schedular criteria, these findings 
and the physicians' various statements as to the disorder are 
evidence that further testing may indicate the appellant's 
disorder to be of lesser severity than would support a 60 
percent rating.  

In sum, the Board believes that the evidence as to the matter 
of an increased disability rating is presently in relative 
equipoise and that the benefit of the doubt rule should be 
applied. 38 U.S.C.A. § 5017(b); 38 C.F.R. §§ 3.102, 4.3.  A 
60 percent disability evaluation is accordingly be assigned, 
effective from March 2, 1993.  

Finally, the Board has not identified any evidence which 
would support the assignment of a 100 percent rating under 
either the former or the current versions of Diagnostic Code 
6602.  The appellant does not appear to contend that a 
100 percent rating is warranted for his service-connected 
bronchial asthma. 


ORDER

A 60 percent disability rating is granted for bronchial 
asthma, effective March 2, 1993, subject to the statutes and 
regulations governing the payment of monetary awards.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

